Citation Nr: 1727604	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Law Offices of William C. Haynes


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1976 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2014, the Veteran provided testimony at a video-conference hearing before the undersigned Veterans Law Judge.

In June 2016, the Board issued a decision where the issue of entitlement to TDIU was remanded for an additional VA opinion to determine whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantial gainful activity.  This case is presently before the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities alone do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Notice

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  These notice requirements were accomplished in a letter sent in January 2014, prior to the adjudication of the Veteran's TDIU claim.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's VA treatment records and private medical records have been associated with the claims file.  Moreover, the Veteran was afforded VA examinations in November 2013, January 2014, September 2015, and again in July 2016 pursuant to the Board's June 2016 remand directive.  

As such, the Board finds that all necessary development has been accomplished and 
there has been substantial compliance with the prior Board remand such that further remand is not required and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993); See Stegall v. West, 11 Vet. App. 268 (1998); See also Dyment v. West, 13 Vet. App. 141, 147 (1999).

Legal Analysis

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty level threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned income."  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disabilities sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is currently service-connected for splenomegaly with thrombocytopenia associated with cirrhosis of the liver with portal hypertension at 70 percent disabling cirrhosis of the liver with portal hypertension associated with hepatitis C at 50 percent disabling,  and hepatitis C at 40 percent disabling.  His combined disability rating is 90 percent disabling.  Thus, the Board finds that the Veteran's service-connected disabilities are of a single etiology as they all are associated with the liver, and meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2016).

In this case, the Veteran contends he cannot work due to his hepatitis C and liver conditions, cardiac problems, and bladder cancer.  As explained above, only the Veteran's service-connected disabilities will be taken into consideration when determining the Veteran's unemployability.  Therefore, the Veteran's cardiac condition and bladder cancer will not be taken into account in determining whether TDIU is afforded to the Veteran.
Initially, the Board notes that the Veteran's educational background includes graduating from high school and that his employment history was work as a crane operator for over 20 years.

The Veteran has been afforded several VA examinations regarding his service-connected disabilities that have resulted in findings that the Veteran's service-connected disabilities alone do not have a functional impact that preclude the Veteran's ability to work.  For the reasons discussed below, the Board finds that entitlement to a TDIU is not warranted as the preponderance of evidence is against a finding that the Veteran's service-connected disabilities alone prevent him from following a substantially gainful occupation.

In November 2013, the Veteran was afforded a VA Hepatitis, Cirrhosis, and other Liver Conditions examination.  The examiner noted the Veteran had low viral load, mild liver inflammation, mild fatigue on an intermittent basis, and that the Veteran's liver condition did not impact his ability to work.

In January 2014, the Veteran was given a Hematologic and Lymphatic Conditions examination to determine whether the Veteran's condition had increased in severity.  The examiner noted the Veteran's thrombocytopenia was in active status with a stable platelet count between 70,000 and 100,000, and the Veteran did not require medication to control the condition.  The examiner also noted that the Veteran informed her that his doctor told him he that he was unemployable, and that she had no examples of functional impact. The examiner did not provide her own medical rationale to explain the functional impact of the Veteran's thrombocytopenia, but rather, reiterated the Veteran's statement that his community provider has said he was unemployable since 2010 due to his coronary artery disease (CAD) and hepatitis C.  

As a result of the conflicting medical evidence, the RO requested a subsequent medical opinion to clarify the findings of functional impact in the Veteran's November 2013 and January 2014 examinations.  In the clarifying opinion, the VA examiner noted that based upon the two aforementioned examinations, there was no clear recent evidence for individual unemployability based on the Veteran's service- connected disabilities alone.  

Likewise, in the Veteran's September 2015 Hepatitis, Cirrhosis, and other Liver Conditions exam, the examiner found that although the Veteran's cirrhosis had worsened, the Veteran's liver condition did not impact his ability to work.  The examiner further found the Veteran's portal hypertension would not impact the Veteran's ability to work.

In the Veteran's July 2016 VA examination for Hepatitis, Cirrhosis and other Liver Conditions, the examiner noted the Veteran experienced esophageal bleeding from his varices that required a rubber banding x 4 in February 2016.  The examiner further noted the Veteran's enzymes were about the same compared to his last exam of September 2015 and that it is usual for enzymes to go up and down and not remain the same.  Moreover, the examiner indicated the Veteran tested positive for alcohol which could easily cause his enzymes to jump in a patient with cirrhosis.  As it relates to functional impact, the examiner noted that the Veteran's condition would not affect his ability to work opining there were no ascites noted, his edema could not be determined to be from his liver or his known chronic congestive heart failure (CHF), and while his viral load increased threefold in 1.5 years, his enzymes and complete blood count (CBC) were stable.  

Similarly, in the Veteran's July 2016 Hematologic and Lymphatic Conditions examination, the examiner determined that the Veteran's hematologic or lymphatic condition did not impact the Veteran's ability to work noting his splenomegaly is mild to moderate, his CBC's are fairly stable, and his platelet counts seem to be stable from his last examination.

The Veteran was determined to be disabled in May 2010 after filing a disability claim with the Social Security Administration (SSA).  In the Veteran's SSA Disability Report, the Veteran reported he has experienced more shortness of breath, more pain in his liver, and fatigue from hepatitis C which prevents him from doing anything.  However, the Veteran's cardiologist determined that the Veteran was unable to work because his ability to perform functions is severely limited by his ejection fraction, which relates to his cardiac condition and not his hepatitis C.  Moreover, the examiner in his July 2016 examination noted the Veteran's fatigue has been related to his chronic CHF, and not his liver condition.  Additionally, it must be noted that although the Veteran has been deemed disabled by SSA, this determination was based on all of the Veteran's medical conditions, including his nonservice-connected heart condition, thus, this finding does not provide significant probative value as to his level of unemployability due solely to his service-connected disabilities.  

The Board has considered the Veteran's assertion that he is terminally ill as indicated in his Motion for Advancement on Docket and VA Form 27-0820; however, the only medical evidence of record that supports this assertion is that of the Veteran's life insurance forms dated May 2012 and May 2013.  These forms were filled out by the Veteran's private physician and indicated that the Veteran's condition has "retrogressed."

In completing the forms, the private physician determined the Veteran was incapable of sedentary or light work on a full-time or part-time basis.  He further noted the degree of cardiac functional capacity as class III, marked limitation, physical impairment as class V, severe limitations, and that the Veteran is not suitable for work hardening, vocational, rehabilitation, cardiac rehabilitation, or physical therapy.   Although the physician noted the Veteran's hepatitis C in addition to CAD and elevated cholesterol as the Veteran's diagnoses, there is no pertinent information on the forms that would indicate the Veteran's hepatitis C caused the Veteran's total disability or his inability to do even sedentary work. In fact, the form indicates that it is his nonservice-connected cardiac condition that presents severe limitations.

Moreover, in completing both forms, the physician noted the Veteran's symptoms as dyspnea and fatigue.  As referenced above, it was determined by a VA examiner that the Veteran's fatigue stemmed from his nonservice-connected CHF.  Additionally, the private physician noted April 30, 2010, as the first date the Veteran was unable to work.  which coincides with the Veteran's VA Form 21-4192 in which the Veteran reported this date as his last day of working.  The Veteran also received a catheterization on this particular date which showed significant valvular cardiomyopathy with poor ejection fraction, all of which relates to his cardiac condition.  Further, the forms were completed on May 11, 2012 and May 20, 2013, respectively.  On those same dates, the Veteran appeared at the private physician's office for a check-up of his hepatitis C in which the Veteran's condition was noted as stable.  As a result, the Board finds that the Veteran's total disability determination by his private physician stemmed from his cardiac condition and not hepatitis C.

While the Veteran has been adjudged disabled by his private physician and SSA, the Board finds that the preponderance of evidence demonstrates that these determinations were based on consideration of the Veteran's nonservice-connected heart condition, and that the evidence does not show that the Veteran's service-connected disabilities alone rendered him unemployable or that even considering his education and employment history, his service-connected disabilities preclude him from substantially gainful employment.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against a finding of TDIU.  38 U.S.C.A. § 5107 (2014); Gilbert, 1 Vet. App. at 53.

ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


